DETAILED ACTION
Receipt of Arguments/Remarks filed on December 17 2021 is acknowledged. Claims 8-11 were/stand cancelled. Claim 1 was amended. Claims 21-22 were added.   Claims 1-7 and 12-20 are pending. Claims 4-6 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on September 15 2020. Claims 1-3, 7, 12-16 and 20-22 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

New and Modified Rejections Necessitated by the Amendments filed December 17 2021


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 21-22 introduce new matter as the claims recite the limitation: "greater than 50 nm”. There is no support in the specification for this limitation. The limitation of:  "greater than" 50 nm was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses about 50 to 750 nm in paragraph 0022 but does not describe the instantly claimed limitation.  There is no guidance in the specification to select any diameter greater than 50 nm.   The instant claims are directed to a sunscreen nanoparticle.  However, a diameter greater than 50 nm would include micrometer as well as millimeter particle sizes.  This amendment is similar to what is described at MPEP 2163.05.  With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.  Similarly, the instant specification teaches a range of 50 to 750 nm and the recitation greater than 50 nm results in the claim to read on embodiments outside the 50-750 nm range.    Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

	
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 12, 14-16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Loy et al. (USPGPUB No. 20100003204) in view of Payne et al. (US Patent No. 6649212) and Argal et al. (USPGPUB No. 20130109779) as evidenced by Innocenzi et al. (Dalton Trans. 2009).
Applicant Claims
The instant application claims a sunscreen nanoparticle formed by homopolymerization of a plurality of UV absorbing sunscreen monomers each having one or more alkoxysilyl functional groups, wherein the plurality of UV absorbing sunscreen monomers are formed by a reaction of: a. a UV absorbing compound, wherein the UV absorbing compound contains a plurality nucleophilic functional groups; and b. a plurality of silane coupling agents each having exactly one epoxide group and one or more alkoxysilyl functional groups; wherein each of the nucleophilic functional groups is reacted with one of the epoxide groups so as to form a plurality of covalent 
	The instant application claims a method of producing a sunscreen for use in a sunscreen formulation, said method comprising: a. providing a UV absorbing compound, wherein the UV absorbing compound contains a plurality of nucleophilic functional groups, wherein the plurality of nucleophilic functional groups are deprotonated, forming a deprotonated UV absorbing compound; b. providing one or more silane coupling agents each having exactly one epoxide group and one or more alkoxysilyl functional groups; c. reacting the deprotonated UV absorbing compound with the one or more silane coupling agents, wherein the plurality nucleophilic functional group of the UV absorbing compound reacts with the at least one epoxide groups of the silane coupling agent to form a plurality of covalent bonds, thereby forming the sunscreen monomer;  and d. polymerizing the one or more alkoxysilyl functional groups of the sunscreen monomers to produce the sunscreen nanoparticle;16Reference No. UNIA 17.23 NP, UA17-123 Inventor's last name: Loy and McFaddenDocument Date: May 14, 2018 wherein the covalent bond between the UV absorbing compound and the silane coupling agent is effective for enhancing photostability of the sunscreen monomer and preventing leeching of the UV absorbing compound from the sunscreen monomer, and wherein the nanoparticle contains about 100 mol% of the sunscreen monomers.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Loy et al. is directed to nanoparticle hybrid sunscreens.  It is taught that sunscreen’s organic composition can leak from the carrier leading to potential health problems (paragraph 0008).  Taught is a molecule with sunscreen properties which is organic particle carrier, the carrier being unreactive and biologically inert.  Such arrangement prevents the sunscreen molecule’s release into the body (paragraph 0011).  Taught is incorporation into spherical silica or organosilica spheres through multiple covalent bonds which allow the dye to be secured within the arrangement preventing the dye from leaching out (paragraph 0017).  The spherical particle are prepared form silica such as tetraalkoxysilanes (paragraph 0019-0020).  Monomers taught include tetraethoxysilane (paragraph 0029).  The invention can be carried out with any chromophore dye that absorbs in the UV range.  These dyes can be modified with two or more trialkoxysilyl groups (paragraph 0024).  Emulsion sol-gel polymerization is taught (paragraph 0021).  A single step of preparing an inorganic carrier is taught via the homo-polymerization of a silica containing compound into spherical particles (claim 7 and paragraph 0020).  Particles with diameter between 200 nm and 10 microns is taught (abstract).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Loy et al. teaches reacting an inorganic particle carrier comprising a dye molecule which has been modified with two or more trialkoxysilyl groups and homopolymerization, Loy et al. does not teach curcumin modified with glycidoxypropyltrimethoxysilane.  However, this deficiency is cured by Payne et al. and Argal et al.
	Payne et al. is directed to modified silicon based UV absorbers useful in crosslinkable polysiloxane coatings via sol-gel polymerization.  One class of polymers useful as matrices for UV absorbers are crosslinked polysiloxanes synthesized by sol-gel methods (column 1, lines 35-50).  One useful method of retaining UV absorbers is to 3-glycidoxy-1-propylene (column 4, lines 5-20).  Figure 8a shows formation of benzophenoxy-disilane.  Bases, such as sodium hydroxide, can be utilized (example 6, column 4, lines 44-45). Figure 6(a) shows reaction of the UV absorber reacted with a siloxane with only one epoxide.
	Argal et al. is directed to polymeric composition for ocular device.  The structure of curcumin is shown (top of page 15).  Curcumin is a yellow dye exhibiting dual function by acting as a UV absorber and visible blue light blocker (paragraph 0576).  It is taught that the UV block can be a polymerizable constituent which has the advantages in terms of leachability of the agent (paragraph 0227).  Polymerization with curcumin is taught (paragraph 0239).  The curcumins may overcome the limitations and possible impairments associated by the use of synthetic compounds such as benzophenone-based UV blockers and the like (paragraph 0254).   
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loy et al., Payne et al. and Argal et al. and modify curcumin with glycidyloxypropyltrimethoxysilane followed by homopolymerization to form a sunscreen particle.  One skilled in the art would have been motivated to form this type of particle in order to form a sunscreen nanoparticle 
	Regarding the claimed nanoparticle contains about 100 mol% of the sunscreen monomers, Loy et al. teaches the dye can be modified with two or more trialkoxysilyl 
	Regarding claim 12, both Loy et al. and Payne et al. such a sol-gel polymerization. 
	Regarding claim 14, Payne et al. teaches the use of a base, sodium hydroxide, for reaction of the UV absorbing compound suggesting the claimed deprotonation.  
 	Regarding claims 21-22, Loy et al. teaches an overlapping particle diameter.  Furthermore, it is noted that selection of particle size is not a patentable modification in the absence of unobvious results.  In re Rose, 105 USPQ 237 (CCPA 1995).

Claims 1-3, 7, 12-16 and 20-22 rejected under 35 U.S.C. 103 as being unpatentable over Loy et al. in view of Payne et al. and Argal et al. as evidenced by Innocenzi et al. as applied to claims 1-3, 7, 12, 14-16 and 20-22 above and in further view of Mitchnick et al. (US Patent No. 5733531).
Applicant Claims
The instant application claims a sunscreen formulation, comprising: a. the sunscreen nanoparticles of claim 1, wherein the sunscreen nanoparticles are present in an amount effective to absorb UV radiation; and b. a pharmaceutically-acceptable sunscreen carrier.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Loy et al., Payne et al. and Argal et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Loy et al. teaches the formation of sunscreen particles, Loy et al. does not expressly teach a pharmaceutical carrier.  However, this deficiency is cured by Mitchnick et al.
	Mitchnick et al. is directed to composite UV sunblock compositions.  Claimed is a component of a sunblock formula comprising a plurality of particles comprising a matrix combination with a UV-attenuating compound, the particles being dispersible within a dermatologically acceptable carrier (claim 1).  A sunblock formula comprising this composition is claimed (claim 14).  Carriers taught include alcohol, lanolin, mineral oil, etc. (column 10, lines 1-9). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loy et al., Payne et al., Argal et al. and Mitchnick et al. and incorporate the sunscreen particles in a sunblock composition.  One skilled in the art would have been motivated to utilize any known carrier in order to provide for a sunscreen formulations.  Since Loy et al. recognizes the nanoparticles can be utilized in sunscreen formulations (see paragraph 003), one would have been motivated to add the particles to a carrier in order to deliver the particles to the skin.  Since Mitchnick et al. teaches compositions with sunscreen particles, there is a reasonable expectation of success.  

Response to Arguments
Applicants’ arguments filed December 17 2021 have been fully considered but they are not persuasive. 
Applicants argue that the cited prior art fails to teach, suggest or motivate one skilled in the art to modify the prior art disclosures to arrive at the claimed invention.  It is argued that the instant claims are directed to a mono-epoxide silane.  It is argued that this mono-epoxide silane coupling agent is critical to the invention because it allows for silane functionalization of a single UV absorbing compound with each silane coupling agent.  If multiple epoxide coupling agents are used there is a possibility of linking multifunctional UV absorbing compounds to form oligomers or even polymers. It is argued that Loy does not teach a mono-epoxide silane coupling agent.  Payne does not each a mono-epoxide silane coupling agent.  At most this prior art features di-epoxy silane and di-epoxy-siloxane monomers.  Argal does not teach a mono-epoxide silane coupling agent.  Innocenzi does not teach a mono-epoxide silane coupling agent.  It is argued that Innocenzi teaches that the homopolymerization only leads to particle sizes of 20 nm and does not have the diameter instantly claimed.  
Regarding applicants’ arguments, the instant claims are directed to a nanoparticle which is formed by the homopolymerization of a plurality of UV absorbing sunscreen monomers.  Applicants argue that the mono-epoxide silane coupling agent is critical because otherwise oligomers or even polymers of the UV absorbing compounds would form.  However, isn’t that what is claimed? The instant claims require that the UV absorbing monomers polymerize to form polymers.  Thus, the examiner cannot agree that Applicants have established the criticality of the mono-epoxide silane coupling 
Regarding the arguments with regards to Innocenzi and particle size, firstly Loy et al. teaches overlapping particle sizes.  Criticality with respect to particle size has not been established.  Secondly, Kim et al. teaches encapsulation of water-soluble dye in spherical sol-gel silica matrices.  The matrices are made from glycidoxypropyltrimethoxysilane.  The average particle size could be tailored from 1 to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616